19-2449
     Singh v. Garland
                                                                               BIA
                                                                         Poczter, IJ
                                                                      A208 191 895
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   HARVINDER SINGH,
14            Petitioner,
15
16                      v.                                  19-2449
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Richard W. Chen, Esq., New York,
24                                      NY.
25
26   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
27                                      General; Jessica E. Burns, Senior
28                                      Litigation Counsel; Nelle M.
 1                               Seymour, Trial Attorney, Office of
 2                               Immigration Litigation, United
 3                               States Department of Justice,
 4                               Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9           Petitioner Harvinder Singh, a native and citizen of

10   India, seeks review of a July 17, 2019 decision of the BIA

11   affirming a January 30, 2018, decision of an Immigration Judge

12   (“IJ”), which denied asylum, withholding of removal, and

13   relief under the Convention Against Torture (“CAT”).    In re

14   Harvinder Singh, No. A 208 191 895 (B.I.A. July 17, 2019),

15   aff’g No. A 208 191 895 (Immig. Ct. N.Y. City Jan. 30, 2018).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history.

18          We have reviewed the IJ’s decision as modified by the

19   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

20   520, 522 (2d Cir. 2005).    The applicable standards of review

21   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

22   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing

23   adverse credibility determination for substantial evidence).

                                    2
 1        “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination       on   the     .    .       .    consistency       between        the

 4   applicant’s . . . written            and      oral   statements . . . ,             the

 5   internal consistency of each such statement, the consistency

 6   of       such      statements          with          other        evidence           of

 7   record . . . without       regard         to      whether    an   inconsistency,

 8   inaccuracy, or falsehood goes to the heart of the applicant’s

 9   claim,     or     any    other       relevant        factor.”             8    U.S.C.

10   § 1158(b)(1)(B)(iii).          “We defer [] to an IJ’s credibility

11   determination unless . . . it is plain that no reasonable

12   fact-finder could make such an adverse credibility ruling.”

13   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

14   accord Hong Fei Gao, 891 F.3d at 76.                    Substantial evidence

15   supports    the    agency’s      determination          that      Singh       was   not

16   credible as to his claim that members of rival political

17   parties attacked him because of his membership in the Akali

18   Dal Mann Party.

19        The agency reasonably relied on discrepancies between

20   Singh’s     testimony,     written            statement,       and    documentary

21   evidence.       See 8 U.S.C. § 1158(b)(1)(B)(iii).                   First, Singh


                                               3
 1   testified that he twice sought medical treatment for injuries

 2   sustained   in     beatings    by    rival      party    members,    but    his

 3   application and a March 2017 letter from a doctor mentioned

 4   only one visit.      The agency did not err in relying on this

 5   omission of a second medical visit because Singh testified

 6   about such a visit to explain another inconsistency about who

 7   helped him get to the doctor, and his explanations for the

 8   omission    from     the      doctor’s         letter     were     themselves

 9   inconsistent.      See Hong Fei Gao, 891 F.3d at 82 (explaining

10   that an IJ may rely on “omissions that tend to show that an

11   applicant   has    fabricated       his   or    her     claim”);   Majidi   v.

12   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

13   do   more   than    offer     a     plausible      explanation      for     his

14   inconsistent statements to secure relief; he must demonstrate

15   that a reasonable fact-finder would be compelled to credit

16   his testimony.” (quotation marks omitted)).

17        Second, Singh’s testimony was inconsistent with three

18   letters he provided to corroborate his testimony about the

19   attacks against him.          One author, Quilla Singh, described

20   himself as a member of Singh’s political party, but Singh

21   testified that Quilla was his neighbor and not a party member.


                                           4
 1   Singh also submitted letters from two additional witnesses

 2   who   identified    themselves        as    Singh’s      neighbors     and    who

 3   described the attacks, explicitly stating that they were

 4   present for the attacks; in contrast, Singh testified that

 5   these   neighbors      did    not    witness      the    attacks.      Singh’s

 6   explanation that the authors of these letters were mistaken

 7   was not compelling given the detail in the letters about what

 8   was witnessed.      See Majidi, 430 F.3d at 80.

 9         Moreover, Singh’s failure to corroborate his testimony

10   with reliable documentary evidence further undermined his

11   credibility.     See Biao Yang v. Gonzales, 496 F.3d 268, 273

12   (2d Cir. 2007) (“An applicant’s failure to corroborate his

13   . . . testimony may bear on credibility, because the absence

14   of corroboration in general makes an applicant unable to

15   rehabilitate testimony that has already been called into

16   question.”).        Singh     argues       that   the    agency      failed    to

17   adequately consider his country conditions evidence, but the

18   record does not suggest that the IJ ignored material evidence,

19   given   that   Singh    was    not    credible      as    to   his   political

20   involvement or his attacks.             See Y.C. v. Holder, 741 F.3d

21   324, 332 (2d Cir. 2013) (“We generally defer to the agency’s


                                            5
 1   evaluation    of   the   weight    to    be    afforded       an    applicant’s

 2   documentary    evidence.”);       Xiao    Ji    Chen    v.    U.S.      Dep’t   of

 3   Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006) (“[W]e presume

 4   that an IJ has taken into account all of the evidence before

 5   him, unless the record compellingly suggests otherwise.”).

 6       In sum, given the inconsistencies about the alleged

 7   attacks,     the   omissions,       and        the     lack        of   reliable

 8   corroboration, substantial evidence supports the agency’s

 9   adverse      credibility      determination.                  See       8 U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; Biao Yang,

11   496 F.3d at 273.          This determination is dispositive of

12   asylum, withholding of removal, and CAT relief because all

13   three forms of relief are based on the same discredited

14   factual predicate.       See Paul v. Gonzales, 444 F.3d 148, 156–

15   57 (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                      FOR THE COURT:
20                                      Catherine O’Hagan Wolfe,
21                                      Clerk of Court




                                          6